
	
		I
		112th CONGRESS
		1st Session
		H. R. 2765
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Gary G. Miller of
			 California (for himself, Mr.
			 Rohrabacher, and Mr.
			 Calvert) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  clarify the requirement that permit applications for the discharge of
		  pollutants be approved by disinterested board members, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sunshine on Conflicts Act of
			 2011.
		2.Approval by
			 disinterested board members
			(a)In
			 generalSection 402(a) of the Federal Water Pollution Control Act
			 (33 U.S.C. 1342(a)) is amended by adding at the end the following:
				
					(6)Not later than 60 days after the date of
				the enactment of this paragraph, the Administrator shall issue a rule to
				prohibit any member of a board or body that approves permit applications or
				portions thereof from voting upon, or seeking to influence, the approval of any
				permit in which that member has a direct or indirect financial interest, as
				defined in applicable State law.
					.
			(b)No force or
			 effect of existing regulationSection 123.25(c) of title 40, Code of
			 Federal Regulations, shall have no further force or effect after the earliest
			 of the date on which a rule is issued under section 402(a)(6) of the Federal
			 Water Pollution Control Act (33 U.S.C. 1342(a)(6)) or the end of the 120-day
			 period beginning on the date of the enactment of this section.
			
